Case: 20-60805     Document: 00516168929         Page: 1     Date Filed: 01/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 17, 2022
                                  No. 20-60805
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   Jesse Manuel Skinner,

                                                           Plaintiff—Appellant,

                                       versus

   GPCH-GP, Incorporated; William E. Whitfield, III,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CV-319


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jesse Manuel Skinner, federal prisoner # 35713-019, moves for leave
   to proceed in forma pauperis (IFP) on appeal from the dismissal of his civil
   rights complaint against GPCH-GP, Inc. (GPCH-GP) and its registered
   agent, William Whitfield. Skinner asserted that the defendants violated his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60805      Document: 00516168929           Page: 2    Date Filed: 01/17/2022




                                     No. 20-60805


   rights under the United States and Mississippi Constitutions by denying his
   request to release medical records pertaining to the treatment of two agents
   following the execution of a search warrant on his property. The district
   court dismissed Skinner’s complaint for failure to state a claim and as
   frivolous, concluding that it was barred by the doctrine of res judicata and,
   alternatively, by the statute of limitations.
          By moving to proceed IFP, Skinner challenges the certification that
   his appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997). He must show that his “appeal involves ‘legal points arguable on their
   merits (and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220
   (5th Cir. 1983) (citation omitted).
          Although Skinner acknowledges the basis for the district court’s
   certification decision, he fails in any of his submissions to meaningfully brief
   any argument challenging the correctness of the district court’s detailed and
   well supported ruling that the claims against the defendants are based on the
   same set of operative facts he raised in a previous lawsuit against GPCH-GP.
   Moreover, Skinner does not offer any argument challenging the district
   court’s determination that his claims against the defendants are also
   precluded by the applicable statute of limitations. As such, he has abandoned
   any challenge to the district court’s certification decision. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). He thus has failed to
   show that he will raise a nonfrivolous issue for appeal. See Brinkmann, 813
   F.2d at 748; Howard, 707 F.2d at 220.
          Accordingly, Skinner’s IFP motion is DENIED, and the appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
   42.2. Skinner’s motion to remand to the district court for a ruling on his




                                           2
Case: 20-60805      Document: 00516168929          Page: 3    Date Filed: 01/17/2022




                                    No. 20-60805


   motion pursuant to Federal Rule of Civil Procedure 60(b)(4) is also
   DENIED.
          Finally, the district court’s dismissal of Skinner’s complaint and this
   court’s dismissal of his appeal as frivolous each count as a strike under
   28 U.S.C. § 1915. See § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388
   (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson, 575
   U.S. 532, 537 (2015). Skinner is WARNED that if he accumulates three
   strikes, he may not proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




                                          3